                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA 


UNITED STATES OF AMERICA,                         Case No. 14‐CR‐0403(3) (PJS/FLN)
                                                     Case No. 18‐CV‐0261 (PJS)
                     Plaintiff,

v.
                                                                ORDER
TERRELL VONSHAY ROBERSON,

                     Defendant.


       David P. Steinkamp, UNITED STATES ATTORNEY’S OFFICE, for plaintiff.

       Terrell Vonshay Roberson, pro se.

       Defendant Terrell Vonshay Roberson pleaded guilty to conspiring to distribute

more than 280 grams of cocaine base (“crack”) and was sentenced to 120 months in

prison (the mandatory minimum).  Throughout the criminal proceedings, Roberson

protested that he should be held responsible only for the amount of cocaine base that he

personally sold.  And throughout the proceedings, Roberson’s attorneys, the

prosecutor, and the Court repeatedly explained to Roberson that, under the law, he

could be held responsible not only for the cocaine base that he personally sold, but also

for the cocaine base that his coconspirators sold in furtherance of the conspiracy, as long

as those sales were known or reasonably foreseeable to Roberson.

       Roberson has now filed a motion to vacate, set aside, or correct his sentence

under 28 U.S.C. § 2255.  Predictably, Roberson argues that his counsel was ineffective
for failing to argue that Roberson could be held responsible only for the cocaine base

that he personally sold.  Needless to say, Roberson’s attorney did not act ineffectively

when he failed to advocate a position that was contrary to law, and thus Roberson’s

motion is denied.

                                   I.  BACKGROUND

       Roberson entered into a conspiracy with members of a violent street gang to

distribute cocaine base and heroin in the Minneapolis/St. Paul metropolitan area, as

well as in Duluth and St. Cloud, Minnesota, and Fargo, North Dakota.  Roberson and

six of his coconspirators were charged with various drug and firearms offenses in a 31‐

count third superseding indictment.  ECF No. 109.  Roberson was charged with one

count of conspiring to distribute cocaine base, five counts of distributing cocaine base,

one count of distributing heroin, and one count of being a felon in possession of a

firearm.  Id.

       All of the defendants pleaded guilty to drug or firearms offenses.  Roberson was

no exception.  On May 22, 2015, Roberson appeared before the Court and pleaded guilty

to Count 1 of the third superseding indictment, which charged Roberson and his

codefendants with conspiring to distribute 280 grams or more of a mixture or substance

containing a detectable amount of cocaine base in violation of 21 U.S.C. §§ 841(a)(1),

841(b)(1)(A)(iii), and 846.  ECF No. 159.  In return, the government agreed to dismiss the



                                            -2-
other counts against Roberson and not to file an information under 21 U.S.C. § 851(a),

which could have led to imposition of a mandatory life sentence.  Plea Agreement ¶ 1.

       In his plea agreement, Roberson stipulated that from at least January 2013

through January 2015, he conspired with others to distribute cocaine base in Minnesota

and North Dakota, and Roberson agreed that he personally had distributed cocaine

base on a number of occasions.  Id. ¶ 3(a), (e).  Roberson also agreed that, “[i]n total . . .

he and other coconspirators distributed or aided in the distribution of more than 280

grams . . . of a mixture and substance containing a detectable amount of cocaine

base . . . .”  Id. ¶ 3(f).  At the change‐of‐plea hearing, Roberson testified under oath that

he had read the plea agreement, that his attorney had explained everything in the plea

agreement to him, and that his attorney had answered all of his questions about the plea

agreement.  ECF No. 340 at 15.  

       The prosecutor also summarized the plea agreement at the hearing, and

specifically mentioned that “[b]ased upon the weight of the cocaine base involved in the

conspiracy, the parties have agreed that it’s at least 280 grams . . . .”  Id. at 17.  Later in

the hearing, the prosecutor had the following exchange with Roberson:

               Q.     Do you agree that total, everything that was sold—it
                      doesn’t have to be on a particular day, but within the
                      time frame of the conspiracy—there was at least 280
                      grams of crack that was sold?  You agree with that,
                      right?



                                               -3-
                 A.   Yes.

                 Q.   You understand that in order to come to that all of the
                      crack that was ever sold by you or anybody you
                      conspired with can be added together?  You
                      understand that?  Your attorney explained that to
                      you?

                 A.   You said what again?

                 Q.   It can all be added together.  It can be taken and
                      accumulated together.  So there can be more than
                      280 grams.  It doesn’t just have to be you selling it.  It
                      can be other people that you’re agreeing with.  Do
                      you understand that?  Do you agree that it’s at least
                      280 grams?

                 A.   Yes.  I guess.  Yeah.

Id. at 27.  The Court also personally confirmed with Roberson that “he sold crack, and

that the total amount that he and other people that were in the same conspiracy have

sold was over 280 grams.”  Id. at 28.  Roberson confirmed that the Court’s statement

was true.  Id.

       Within a month after the plea hearing, however, Roberson begin to suffer

pleader’s remorse.  He sent a pro se letter to the Court in which he admitted that he had

committed crimes and said that he had “no problem owning up to the part I

played”—but, he said, “everything that was stated [at the change‐of‐plea hearing] was

not accurate.”  ECF No. 180 at 1.  In response, the Court wrote to Roberson’s attorney,

asked him to meet with Roberson, and asked him to inform the Court whether


                                              -4-
Roberson was seeking to withdraw his plea and which of the statements made at the

change‐of‐plea hearing Roberson claimed were not accurate.  ECF No. 181.  Roberson’s

attorney responded to the Court’s letter a few days later.  He reported that he had met

with Roberson and that Roberson did not wish to withdraw his plea.  ECF No. 182.  He

also conveyed three clarifications that Roberson wished to make regarding his role in

the conspiracy.  Id.

       Three months later, Roberson sent another pro se letter to the Court.  ECF

No. 221.  In it, Roberson again admitted that he had sold drugs, but objected to being

held responsible for the drugs sold by his coconspirators:

               I understand that I made a poor decision to sell drugs.  I take
               full responsibility for that.  And being that I got caught I’m
               asking you to punish me for that, not because of what
               anyone else has done.  That has absolutely nothing to do
               with me.

                     . . . In my discovery it says the only evidence that the
               prosecution have specifically on me is 19.5 grams.  Your
               Honor, thats very far from the 280 grams they say they have. 
               By law 280 grams of cocaine based substance carry a
               mandatory 10 years.  But I question how is it exactly 280
               grams.  Why couldn’t it be more or less.

Id. at 1 (errors in original).

       In response, the Court forwarded Roberson’s letter to his attorney, asked him to

again meet with Roberson, and asked him to clarify what Roberson was asking of the

Court.  ECF No. 222.  After meeting with Roberson, defense counsel wrote to the Court,


                                             -5-
said again that Roberson did not wish to withdraw his plea, and explained that

Roberson felt that the ten‐year mandatory minimum sentence that he was facing was

“not proportional to his actions.”  ECF No. 224.  Roberson’s attorney explained: 

“Mr. Roberson understands that activities he was not personally involved with may be

considered in a conspiracy case, but he wants the Court to know the part he played.” 

Id.

       Roberson continued to send pro se communications to the Court.  Shortly before

Roberson was scheduled to be sentenced, he sent various documents to the Court,

including two pages of his presentence report (“PSR”).  Paragraph 35 of that report

noted that law enforcement had recovered a total of 104.993 grams of cocaine base from

Roberson and his coconspirators.  Next to this paragraph, Roberson wrote:  “This is the

amount of drugs they got so where does 280 grams come in place.”  ECF No. 328‐1 at 1. 

A few days later, Roberson sent a pro se letter to the Court asking to withdraw his

guilty plea.  Once again, Roberson objected to being held responsible for 280 grams of

cocaine base when “all the evidence they have on us as a hold [sic] is 105 grams.”  ECF

No. 336 at 1.

       On April 7, 2016, the Court held a hearing on Roberson’s request to withdraw his

plea.  At that hearing, Roberson’s attorney explained that, although Roberson continued

to concede that he had committed crimes, Roberson did not believe that he should be



                                           -6-
held responsible for 280 grams of crack cocaine.  ECF No. 348 at 13.  In response, the

Court made the following comment:

              I don’t know how many times the three of us have explained
              to Mr. Roberson [that] what matters is not the amount of
              drugs that he personally sold, it’s the amount of drugs the
              entire conspiracy sold.  And what matters is not how much
              actual drugs in hand the law enforcement found, because it’s
              highly unlikely any jury is going to believe that the
              conspirators only happened to sell the drugs the law
              enforcement found and not one ounce beyond that; rather,
              it’s whatever drugs the government can show the whole
              conspiracy did.

Id. at 14‐15.  In response, Roberson’s attorney said that he had discussed “exactly those

points” with Roberson “many times prior to his plea” and “after his plea.”  Id. at 15. 

But, Roberson’s attorney said, “the more I would speak with Mr. Roberson the more he

would appear not to understand what we were discussing.”  Id. at 16.

       Although both the Court and the government expressed skepticism about

Mr. Roberson’s apparent claim that he could not understand any of the explanations

that he had received about why he could be held responsible for 280 grams of cocaine

base, the Court said that it was inclined to err on the side of caution and order that

Roberson’s competency be evaluated.  Id. at 23.  Roberson also informed the Court that

he wished to discharge his retained attorney, but that he could not afford to hire an

attorney to replace him.  The Court appointed a new attorney to represent Roberson. 




                                            -7-
ECF No. 343.  The Court deferred a decision regarding a competency evaluation until

Roberson could consult with his new attorney.  Id.

       On June 29, 2016, Roberson’s new attorney moved for a psychiatric examination

under 18 U.S.C. § 4241 to determine Roberson’s competency.  ECF No. 351.  Roberson’s

attorney reported that he had met with Roberson on at least four occasions and that

Roberson had “consistently stated that he is unable to comprehend the nature of the

proceedings lodged against him.”  Id.  The Court granted the motion, ECF No. 352, and

Roberson was transported to the Federal Detention Center in Englewood, Colorado to

be evaluated.  

       Following thorough observation, testing, and interviewing, the evaluators

reported that Roberson was malingering—that is, “intentional[ly] produc[ing] . . . false

or grossly exaggerated psychological or physical symptoms.”  Evaluation at 11‐12. 

According to the evaluators:

              Consideration of the reported symptoms, observations
              throughout the evaluation period, review of legal and
              mental health records, and the results of the formal
              assessment measures indicate Mr. Roberson was attempting
              to present his psychological functioning as significantly
              worse than it actually is.  In particular, his reports of both
              cognitive and psychotic symptoms did not appear consistent
              with his presentation, [with his] reported history, or with the
              known presentation of such symptoms.




                                            -8-
Evaluation at 12.  A review of the evaluation leaves little doubt that Roberson was not

only faking, but doing a very poor job of it.  

       The evaluators concluded that there was no evidence that Roberson suffered

from any kind of impairment of his ability to understand the nature and consequences

of the court proceedings against him or his ability to assist counsel in his defense. 

Evaluation at 24.  After discussing the report with his attorney, Roberson dropped any

contention that he was incapable of understanding the proceedings against him or

assisting in his own defense.

       On April 11, 2017, Roberson was sentenced to the mandatory minimum of

120 months’ imprisonment.  ECF No. 378.  Roberson did not appeal.

                                       II.  ANALYSIS

       Roberson now moves under 28 U.S.C. § 2255 to vacate his sentence, arguing that

his “counsel was clearly ineffective.”  ECF No. 436 at 7.  The Sixth Amendment

guarantees criminal defendants the right to effective assistance of counsel.  Strickland v.

Washington, 466 U.S. 668, 685‐86 (1984).  To prevail on a claim of ineffective assistance of

counsel, a defendant must establish that his counsel’s performance “fell below an

objective standard of reasonableness” and that “there is a reasonable probability that,

but for [his] counsel’s . . . errors, the result of the proceeding would have been

different.”  Id. at 688, 694.  In other words, the defendant “must show that his lawyer’s



                                             -9-
performance fell below the minimum standards of professional competence (deficient

performance) and that there is a reasonable probability that the result of the

proceedings would have been different if his lawyer had performed competently

(prejudice).”  Covington v. United States, 739 F.3d 1087, 1090 (8th Cir. 2014) (citation

omitted). 

       Roberson argues that “counsel was ineffective prior to Mr. Roberson entering his

plea where, counsel did not investigate and bring to the Court attention the correct drug

quantity, and negotiate a plea agreement based on the correct drug amount[.]”  ECF

No. 436 at 8 (errors in original).  Roberson does not contest that the conspiracy involved

more than 280 grams of cocaine base.  See id. at 10.1  But, he says, he “did not enter the

Drug conspiracy until seven months before [he] was charged with this case,” and

therefore he could not be “charged with a drug quality [sic] for the entire length of the

conspiracy.”  Id.  He argues that his attorney “mislead [sic]” him by telling him that “he

could be charged with a drug quality [sic] that he had nothing to do with, because he

has some dealing with his co‐defendants.”  Id.  As for prejudice, Roberson argues that,

but for his counsel’s errors, he would not have been subject to the 120‐month



       1
        See also Plea Agreement ¶ 3(f) (stipulating and admitting that he and his
coconspirators “distributed or aided in the distribution of more than 280 grams . . . of a
mixture and substance containing a detectable amount of cocaine base”); ECF No. 340
at 27 (admitting that “at least 280 grams of crack” were sold “within the time frame of
the conspiracy”).  

                                             -10-
mandatory minimum sentence.  Roberson asks that he “be re‐sentencing to the proper

drug amount.”  Id.

      Roberson’s argument is meritless.  To begin with, Roberson’s assertion that he

did not join the conspiracy until seven months before he was arrested is contradicted by

the plea agreement, in which Roberson stipulated that “[f]rom at least January 2013

through January 2015, [Roberson] conspired with others to distribute crack

cocaine . . . .”  Plea Agreement ¶ 3(a).  Roberson also admitted during his plea colloquy

that he and his coconspirators sold at least 280 grams of cocaine base “within the time

frame of the conspiracy.”  ECF No. 340 at 27.  Finally, the PSR asserted that Roberson

had personally sold drugs to confidential informants on a number of occasions, with the

first such sale occurring on December 27, 2013 and the last on January 6, 2015—a period

of far more than seven months.  PSR ¶ 35.  Roberson did not object to those assertions,

and they were adopted as the findings of this Court.  Taken together, these admissions

establish that Roberson was part of the conspiracy for at least two years and that

Roberson and his coconspirators sold more than 280 grams of cocaine base during that

period of time.

      Even if it were true that Roberson was a member of the conspiracy for only seven

months, it would not matter.  As Roberson has been told repeatedly, his attorney was

correct in informing him that he could be held responsible for drugs that “he had



                                           -11-
nothing to do with.”  The law on this point is clear.  “For § 841(b) purposes, a defendant

may be held responsible for any drugs ‘possessed and sold by [his coconspirators]’”—

even if those drugs were possessed and sold before the defendant joined the conspiracy

—as long as the sale of those drugs was “(1) in furtherance of the conspiracy and (2) . . .

either known to [the defendant] or . . . reasonably foreseeable to [the defendant].” 

United States v. Foxx, 544 F.3d 943, 953 (8th Cir. 2008) (quoting United States v. Ellerman,

411 F.3d 941, 948 (8th Cir. 2005)).2  And that includes all such drugs, not just the fraction

of the drugs seized by law enforcement.

       Roberson has never claimed—nor could he credibly claim, given the admissions

that he made and the other evidence in the case—that he did not know or reasonably

foresee that his coconspirators had been selling large quantities of cocaine base before

and during the time that he was part of the conspiracy.  Roberson has also never

claimed—nor could he credibly claim—that those drugs sales were limited to the

105 grams of cocaine base that law enforcement seized.   (Those 105 grams represented

just the cocaine base sold by members of the conspiracy to confidential informants in



       2
        For Guidelines purposes, Roberson cannot be held responsible for drugs sold by
his coconspirators before he entered the conspiracy.   See U.S.S.G. § 1B1.3, cmt. app.
n.3(B) (“A defendant’s relevant conduct does not include the conduct of members of a
conspiracy prior to the defendant joining the conspiracy, even if the defendant knows of
that conduct . . . .”).  That is irrelevant, however, as Roberson was sentenced to the
mandatory minimum under § 841(b)(1)(A)(iii).  The Guidelines had no impact on his
sentence.

                                            -12-
the city of St. Cloud, which was by far the smallest of the four metropolitan areas in

which the conspiracy operated.  PSR ¶ 35.)  And Roberson has never claimed—nor

could he credibly claim—that those drug sales were not in furtherance of the

conspiracy.  

       In short, Roberson’s attorney was not ineffective in refusing to argue (as

Roberson now argues in his § 2255 motion) that Roberson could be held responsible

only for the 19.5 grams of cocaine base that he sold—or the 105 grams of cocaine base

that the conspiracy sold—to confidential informants in the city of St. Cloud.  As

Roberson’s attorneys explained to him many times, such an argument would have been

fruitless, as it would have been contrary to law and to the overwhelming weight of the

evidence.  Instead, Roberson’s attorney negotiated a favorable plea agreement under

which his client was spared a mandatory life sentence.  For these reasons, the Court

denies Roberson’s motion to vacate his sentence on grounds of ineffective assistance of

counsel.

                                           ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT:

       1.       Terrell Vonshay Roberson’s motion to vacate, set aside, or correct his

                sentence under 28 U.S.C. § 2255 [ECF No. 436] is DENIED.



                                             -13-
     2.    No certificate of appealability will be issued.

     LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated:  December 4, 2018                      s/Patrick J. Schiltz                                        
                                            Patrick J. Schiltz
                                            United States District Judge




                                         -14-
